Application pursuant to CPLR article 78 for a review by the court of a determination of the respondent dated August 31, 1987, unanimously granted, and the determination of said respondent is modified, on the law, the facts and in the exercise of discretion, solely to the extent of reducing the award for compensatory damages to $5,000, and as thus modified, the determination is confirmed, without costs and without disbursements. Kupferman, J. P., concurs in the result in a memorandum in which Ross, J., concurs; Rosenberger, J., concurs in a separate memorandum in which Asch, J., concurs; Kassal, J., concurs in the result only, all as follows:
Kupferman, J. P.
(concurring in the result). I am satisfied to concur in the result on the basis of the credit to be given to the determination of the State Division of Human Rights and the reduction in the award.
I cannot accept, however, the analysis of my colleague’s memorandum. The comparison to the white assistant manager is inapt. The petitioner was also given an opportunity to explain or correct his situation. While one can sympathize with the petitioner and suggest that the matter could have been handled differently by the employer, that in itself does not justify a charge of discrimination.